Citation Nr: 1710938	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  11-10 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include as caused or aggravated by service-connected pes planus.


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel











INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  After the Veteran's appeal for service connection for a low back disability had been perfected, the RO issued a second rating decision in November 2014 denying service connection for a low back disability as caused or aggravated by service connected bilateral pes planus.  

The Veteran originally requested a hearing before the Board.  In June 2016, the Veteran withdrew that request in writing.  38 C.F.R. § 20.704(e) (2016).  


FINDING OF FACT

The current lumbar spine disability did not have its onset during service and is unrelated to an injury, disease, or event of service origin; arthritis was not manifest to a compensable degree within one year of separation from service; and a current lumbar spine disability is not caused or aggravated by pes planus.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided in October 2009.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records, including records from the Social Security Administration.  VA examinations have been conducted and opinions obtained.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection for a Low Back Disability

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137); 38 C.F.R. §§ 3.307, 3.309.  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records show that upon entrance in July 1979, the Veteran's spine was normal and he did not report any history of back problems.

In January 1980, the Veteran had low back pain described as chronic since a fall six years earlier.  

In April 1980, the Veteran sought treatment for back pain after playing basketball.

In May 1980, the Veteran sought treatment for low back pain after lifting a heavy object, identified in one note as a tripod.  The Veteran gave inconsistent responses during the physical examination and the medical providers noted a definite superintentional overlay with probable secondary gain.  No lesion was observed on the X-ray except for some osteophyte at L3-L4 interspace area and an indication of narrowing of the formini intervertbrale at L5-S1 or sacralization of L-5.  The diagnosis was a lumbosacral sprain.  

In October 1980, the Veteran again sought treatment for low back pain after playing football.  At that time, he gave a history of chronic low back pain that began while the Veteran was in high school and he fell flat onto his back.  The Veteran was diagnosed with a severe lumbar strain and placed on physical profile.  The profile lasted for 90 days and it does not appear to have been renewed.  There also was a disagreement as to the interpretation of X-rays from May 1980 and ultimately it was determined that the May 1980 X-rays did not show an abnormality.  

At the separation examination in June 1982, the spine was normal but the Veteran reported a history of recurrent back pain.  The service examining physician noted low back pains and muscle spasms, stated as occurring in 1981, had resolved and were not significant.  

After service, in April 1985, the Veteran complained of recurrent back pain since 1980.  The last episode occurred in 1983 and the longest episode occurred in 1980.  An X-ray revealed a normal lumbosacral spine. 

In November 1992, the Veteran was diagnosed with chronic low back pain.

In May 1993, the Veteran was noted to have flat feet and an injury to the forehead but otherwise no significant active physical problem.

In April 1997, the X-ray for the Veteran's lumbosacral spine was within normal limits.

In June 1999, an X-ray showed some minimal proliferative degenerative changes of vertebral bodies.  There were no fractures or traumatic malalignments.   

In April 2003, the Veteran was diagnosed with a low back strain.  

In November 2005, the Veteran was struck by a car, which resulted in back pain as well as knee and neck pain.

A January 2006 MRI demonstrated early disc desiccation at L1-L2, L4-L4 & L5-S1.  There also was a bulging disc with mild spinal stenosis at L4-L5, a possible disc bulge at L3-L4, and a central disc herniation at L5-S1.  A treatment note indicated the Veteran did not have any previous problems with his lower back before the motor vehicle accident.  The following month, it was noted that the Veteran had persistent low back pain secondary to a disc herniation after the motor vehicle accident. 

An April 2006 X-ray demonstrated the Veteran had moderate degenerative narrowing at L4-L5 and a large osteophyte complex at L3-L4.  That same month, he sought treatment for low back pain after he slipped and fell.  

In April 2008, a lumbar spine MRI revealed multi-level degenerative changes especially at L4-L5.  It also revealed congenital narrowing of the spinal canal likely related to short pedicles.

In August 2008, a pain consultant noted the Veteran had chronic low back pain since November 2005, although the pain did not occur every day.  The diagnosis was chronic low back pain with multilevel degenerative disc disease/ foraminal narrowing plus myofascial pain with no neurological deficits in "this very active male."

In January 2009, radiological imaging showed mild degenerative changes in the lumbar spine.  

In June 2009, three months before he filed his claim, the Veteran twisted his right ankle playing basketball.

In a March 2010 VA examination, the Veteran was diagnosed with degenerative disc disease of the lumbar spine.  He stated he strained his back running track in high school but did not have any back problems in college before he joined the military.  The Veteran is unsure why prior back problem were mentioned in his service treatment records as he had no persistent problems when he joined and went through advanced infantry training two times without any problems.  While on alert after the embassy was attacked in Iran in 1980, the Veteran picked up a .50 caliber machine gun and his back locked up.  He stated he has had problems with his back ever since. According to the Veteran, it was after the 2005 motor vehicle accident that an MRI found something wrong.  

The VA examiner initially noted there was no clear baseline of preexisting back condition in the service treatment records due to the fact the condition was not mentioned on enlistment exam.  Later notes stated low back pain for over 6 years chronic since high school.  Nevertheless, the VA examiner acknowledged that the Veteran was seen in service for low back pain.  Possible secondary gain was questioned or raised by the service medical providers.  No permanent profile for the low back was granted and the exit physical examination stated the low back pain had resolved.  The VA examiner concluded that without further evidence it was less likely than not the Veteran's current multilevel degenerative disc disease is related to service.  

In May 2010, Dr. J.F. diagnosed probable degenerative disc disease at L5-S1.  Although the Veteran reported back pain after a service injury, Dr. J.F. noted the 2005 motor vehicle accident complicated matters.  The Veteran believes, the initial problem went undiagnosed in 1980 and remained undiagnosed until after the accident when a series of tests including the MRI of the lumbar spine diagnosed what he understood as a herniated disc of the lower lumbar spine.  In June 2011 and January 2012, the Veteran gave a medical history of chronic low back pain since service but in July 2011, a private physician noted back pain since high school.  

In September 2014, a private chiropractor, Dr. M.E., issued a report that it was more likely than not that the Veteran has mechanical back pain due to service because the Veteran had a history of back injury and treatment in service.  

The Veteran received a VA examination in January 2015 and was diagnosed with degenerative arthritis of the spine and intervertebral disc syndrome.  The Veteran reported that his back has hurt since 1981 after he picked up a .50 caliber machine gun.  His back injuries were reported to his medical officer.  The Veteran reported constant low back pain and his back hurts from standing on hard concrete and "floors like this."  He does not use any assistive devices for his back disability.  The examiner noted the Veteran is service connected for pes planus and wears an insert to alleviate the symptoms.  

The VA examiner concluded it was less likely than not that the Veteran's back was due to or the result of the pes planus.  The mechanism of pes planus is that the "fallen arches" (plantar retinaculum, a complex grid of ligaments that maintain transverse and longitudinal arch) collapse and may rarely lead to Achilles tendon shortening and a disruption of gait.  This Veteran had a slow but normal gait.  It did not consist of a wide-based antalgic gait which indicates alteration of load-bearing of lower extremities.  The Veteran also did not have a cane or other assistive device at physical examination.  The Veteran's report of low back pain, especially to standing on hard concrete is independent of Veteran's pes planus.  Therefore, the Veteran's low back condition is less likely than not (less than 50 percent probability) proximately due to or the result of bilateral pes planus.

In May 2015, the Veteran provided to his VA care provider copies of his service treatment records indicating back problems since service.  A couple of weeks later in June 2015, the VA nurse practitioner wrote a one sentence letter that the Veteran's current back condition as likely as not was due to the service back injury in October 1980.  

In February 2016, a VA examiner provided an opinion that it was less likely than not that the Veteran's low back disability resulted from service.  The records showed the Veteran was seen a few times in the 1980s in service for back pain, diagnosed as pain or strain.  The examiner noted the service treatment records mention that the Veteran may have had problems with his back prior to service.  Regardless, it can be said that by 1982 (separation from service) the examining service provider stated the low back condition had resolved.  The Veteran's lumbar spine was normal in 1997 X-rays.  It was not until around 1999 (17 years after service) that lumbosacral spine x-rays showed some mild degenerative changes.  Therefore, a back condition caused or aggravated by service was not found in the years immediately following service.  The Veteran's current back condition is more likely related to wear and tear over the years as opposed to any event in service. 

The Veteran states that he hurt back in 1981 after he picked up a .50 caliber machine gun.  Another serviceman, P.N., has stated to VA that he witnessed the Veteran's injury.  The evidence in the file reveals that the Veteran worked in the construction injury as a brick mason for over 30 years to approximately 2005.  The Veteran is service connected for bilateral pes planus and also contends his low back disability is caused or aggravated by the bilateral pes planus.  

Analysis

As a preliminary matter, the Board addresses evidence in the file suggesting that the Veteran had a pre-existing low back disability before he entered service.  Arthritis, degenerative disc disease, degenerative joint disease, or any other disability of the lumbar spine were not noted on entrance examinations for service, and the Veteran was presumed to have been in sound condition upon entry to service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

The standard for rebutting the presumption of soundness requires that VA show by clear and unmistakable evidence that the Veteran's disability both preexisted service and was not aggravated by service.  38 C.F.R. § 3.304(b).

As there is no clear and unmistakable evidence of a lumbar spine disability pre-existing service, the presumption of soundness is not rebutted and the Board will consider the Veteran's claim as one for service connection, rather than one based on aggravation of a pre-existing condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Board notes that the Veteran has been diagnosed during the course of the appeal with arthritis of the lower back.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

As there is no competent evidence of arthritis of the lower back in service or within one year following discharge from service, competent evidence linking the current condition with service is required to establish service connection.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

While the Veteran reported recurrent back pain at separation, it was specifically noted that clinical separation examination of the spine was normal and the back problems in service had resolved by separation.  X-rays in April 1985 and April 1997 were normal.  In May 1993, other than flat feet and a forehead injury, the Veteran was not noted to have a significant active physical problem, which by inference includes the back.  In addition, while there were some complaints of back pain over the years, no underlying diagnosis was made until April 1999.  Stated another way, at best, until April 1999, the Veteran has established only that he had back pain from time to time resulting from an acute episode.  Although the Veteran is competent to describe symptoms of pain, which are capable of lay observation, pain, alone, without a sufficient factual showing that the pain is derived from the in-service injury is not a disability.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001)).  

The Board acknowledges that the Veteran provided favorable opinions with a 2014 letter from Dr. M.E. and a 2015 opinion from a VA nurse practitioner.  The credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  It appears both medical providers rely solely upon the history from the Veteran and not a review of the medical records.  It is unclear whether the opinions would remain the same if they had reviewed all medical records including the normal lumbar spine X-rays in April 1985 and April 1997.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-03 (2008).  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993) (the Board may reject a medical opinion because other facts present in the record contradict the facts provided by the veteran that formed the basis for the opinion).  Doctor M.E. and the nurse practitioner appear to have formed their opinions based upon an incomplete or inaccurate understanding of the facts, and the opinions are accordingly afforded very little probative weight.  

The Board finds the most probative evidence in this case is the March 2010, January 2015, and February 2016 VA examiners' opinions.  The VA examiners are qualified by education, training, and experience to diagnosis a medical condition and to offer an opinion on causation and aggravation.  With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  

In this case, the VA examiners considered the Veteran's evidence of in-service injuries to the back.  However, despite that evidence and the Veteran's statements of continuous symptoms, the VA examiners concluded that the Veteran's current back disability is not related to service.  The examiners relied upon medical knowledge that if the incident in service had caused a chronic condition, it would have manifested in evidence of arthritis long before the first medical report in 1999, particularly given the normal lumbar spine X-rays in 1985 and 1997.  Further, the 1999 lumbosacral spine x-rays showed some mild degenerative changes.  The experts are stating that there is evidence of no chronic disability of the back in service, only an acute disability that resolved by separation.  Therefore, a back condition caused or aggravated by service was not found in the years immediately following service.  The Veteran's current back condition is more likely related to wear and tear over the years as opposed to any event in service.  In addition, the January 2015 examiner concluded that a relationship between the Veteran's low back condition and his pes planus is less likely than not.

The Board recognizes that the January 2015 examiner did not specifically use the word "aggravation" when discussing pes planus and a back disability, and instead stated there was not a relationship between the two disabilities.  However, when read as a whole, the Board interprets the opinion as being negative to both causation and aggravation in terms of secondary service connection.  The examiner explained how the Veteran did not have the type of gait that would indicate alteration of load-bearing of the lower extremities.  The implication being that for the pes planus to affect the back in any way there would have to be an alteration in load-bearing of the lower extremities.  As such an alteration was not present the rationale supports a finding that the back disability was not caused or aggravated by the pes planus.  

The examiners reviewed the claims file and provided adequate rationale for the conclusions reached; thus, the opinions may be relied on by the Board.  Based on a complete review of the record, including the Veteran's own statements, the examiners determined the evidence is against a finding of a relationship between the low back disability and service or his service-connected bilateral pes planus.  The Board finds that the opinions of March 2010, the January 2015, and the February 2016 VA examiners are persuasive and highly probative evidence against the claim for service connection.

While the Veteran believes that his current lumbar spine disability is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of arthritis are matters not capable of lay observation, and require medical expertise to determine.  He has not been shown to have the medical training or expertise to render a competent opinion as to whether any back problems in service are related to service as this is a matter too complex to be made based upon lay observation alone.  Id.  Accordingly, his opinion as to the diagnosis or etiology of his lumbar spine disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current lumbar spine disability is not competent medical evidence.  The Board finds the opinion of the VA examiners to be significantly more probative than the Veteran's lay assertions.

Accordingly, the weight of the evidence is against an association or link between the current lumbar spine disability and service or service-connected disability, and the claim must be denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).







      (CONTINUED ON NEXT PAGE)
ORDER

Service connection for a lumbar spine disability is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


